UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of February 21, 2012, the registrant had 39,768,160 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 24 PART II – OTHER INFORMATION 25 Item 1.Legal Proceedings 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 5.Other Information 25 Item 6.Exhibits 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) December 31, 2011 September 30, 2011 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $7,215 and $6,820, respectively Inventories, net of inventory valuation of $5,789 and $4,404, respectively Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation of $480,716 and $464,276, respectively Deposits Domain name, net of amortization of $1,609 and $1,430, respectively Leased equipment, net of amortization of $71,696 and $54,549, respectively Patents, net of amortization of $133,435 and $0,respectively - License agreement, net of amortization of $0 and $81,310,respectively - Total assets $ $ See accompanying notes to condensed consolidated financial statements 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (cont.) December 31, 2011 September 30, 2011 Liabilities and Stockholders’ Equity / (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Note payable, net of discount of $39,592 and $93,103, respectively Accrued payable on license agreement - Total current liabilities Total liabilities Stockholders’ equity (deficit) Preferred stock; $.00001 par value, 10,000,000 shares authorized;480,000 shares issued and outstanding 5 - Common stock, $.00001 par value, 70,000,000 shares authorized;39,768,160 and 38,568,160 shares issued and outstanding,respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 4 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Revenues: Care Services $ $ Reagents Total revenues Cost of Revenue Care Services Reagents Total cost of revenues Gross loss ) ) Operating expenses Research and development Selling, general and administrative (including $3,365,023 and $682,471, respectively, of compensation expense paid in stock or as a result of amortization of stock options/warrants) Loss from operations ) ) Other income (expenses): Interest expense (including $67,538 and $6,163, respectively, of non cash expenses) ) ) Loss on disposal of equipment - ) Interest income 80 Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average shares – basic and diluted See accompanying notes to condensed consolidated financial statements 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation expense Warrants issued for services - Amortization of debt discount as interest expense Loss on disposal of property & leased equipment - Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other assets Accounts payable Accrued expenses ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of assets for operations - ) Purchase of leased equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from note payable and associated stock issuance - Payment on related-party note payable - ) Payment onnote payable - ) Proceeds from exercise of warrants - Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period $ $ Cash, end of period $ $ See accompanying notes to condensed consolidated financial statements 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) contd. Three Months Ended December 31, Supplemental Cash Flow Information: Cash paid for income taxes $
